Title: To Alexander Hamilton from Edward Carrington, 23 July 1799
From: Carrington, Edward
To: Hamilton, Alexander


          
            Sir,
            Richmond Suprs. Office July 23. 1799
          
          The following are the Contracts which have been entered into for Supplies to the Recruiting Stations in Virginia vz
          Charles M. Thruston  for the Stations of Winchester, Leesburg,  Fauquier Court House Culpeper Court House, Moorfield & Morgan Town & their vicinities. date 9th. May 1799
          Godlove Heiskel for Fredericksburg and the Counties annexed to it—date June 21. 1799
          Alexander Humphreys for Staunton, Fincastle Bottetourt, Abingdon, Charlottesville, and New London & the Counties respectively annexed—date June 24th. 1799
          William Fulcher for Richmond and Petersburg and the Counties respectively annexd—date July 1st. 1799
          William Westwood for Norfolk, Suffolk (say Nansemond Ct. House)  York Town, vice Wmsbrg, and Accomac Ct. House, and the Counties respectively annexed—date from July 1st. 1799
          Samuel Marshall for Powhatan Court House, and the Counties annexed—date July 1st. 1799.
           Loftis Jones for Northumberland Ct. House and the Counties Annexed—date July 16. 1799.
          The Bowling Green has been exchanged for Wheeling on the Ohio River, for the following reasons—Captain Caldwell, who had been destined for the Bowling Green, was from Wheeling, and representing that he had well founded expectations of soon recruiting a Company at the latter place, it being evident that scarcely a Man was likely to be obtained at the B. Green, We judged it best, with the consent of Colo. Parker,    within whose Circle Wheeling is situated, to adopt the  Captains proposition to be transfered to Wheeling, where he will be supplied by Chas. M. Thruston Contractor
          I am with very great respect Sir Your Most Ob Sr
          
            E Carrington
            Supr D V.
          
          Genl A. Hamilton.
        